Exhibit FOR IMMEDIATE RELEASE China Valves Technology, Inc. CCG Investor Relations Ray Chen, VP of Investor Relations Crocker Coulson, President Tel:+1-650-281-8375 Tel: +1-646-213-1915 +86-13925279478 E-mail: crocker.coulson@ccgir.com E-mail: raychen@cvalve.net http://www.ccgirasia.com http://www.cvalve.net/en/ China Valves Technology, Inc. Reports Strong Third Quarter 2008 Results KAIFENG, CHINA, November 13, 2008 – China Valves Technology, Inc. (OTCBB: CVVT) ("China Valves” or the “Company"), a leading metal valve manufacturer with operations in the People's Republic of China (the “PRC”), today announced its unaudited financial results for the quarter ended September 30, 2008. Highlightsfor the Third Quarter 2008 and Recent Developments · Net revenue was $21.4million, an increase of 237.9% from the third quarter of 2007 · Gross profit was $8.6million, an increase of 212.2% from the third quarter of 2007, and gross margin was 39.9%, compared to43.2% in the third quarter of 2007 · Income from operations was $5.7million, an increase of 253.9% from the third quarter of 2007, andoperating margin was26.4%,compared to 25.2% in the third quarter of 2007 · Net income was $4.6million,an increase of224.7% from the third quarter of 2007, andnet income margin was21.6%,compared to 22.5% in the third quarter of 2007 · Successfully closeda private placement of16,778,523 shares of common stock generating gross proceeds of $30 million · Started to manufacture high quality technology intensive forged steel valves for use in ultra supercritical thermal power generating units, and obtained about $1.7 millionin related purchase orders “I am glad to report that our revenue and net incomegrew significantly and also rebounded from the temporary delay in orders and supply deliveries caused by the tragic earthquake in Sichuan province in the second quarter of 2008, with revenue and net income increasing threefold on a year-over-year basis. Increased selling prices and effective cost control measuresallowed us to scale up our production while preserving our profit margins and developingnew products,”stated Mr. Siping Fang, Chairman and CEO of China Valves. “Increased sales and our ability to provide new products to customers helped to solidifyour leading position in the Chinese industrial valves industry in the third quarter of 2008.” Third Quarter 2008 Results China Valves net revenue in the third quarter of 2008 was $21.4 million, an increase of 237.9% from $6.3 million in the third quarter of 2007. Sales volume was 4,142 tonnes for the third quarter of 2008, up 113.7% from 1,938 tonnes in the third quarter of 2007. Approximately 55.5% of the Company’s sales in the third quarter came from high temperature pressure power station gate valves (used to control steam flow) and two-way metal sealing butterfly valves (used to control municipal water and sewage flow) which had 82.0% and 86.0% domestic market shares, respectively.Two new generation products, ball valves(used to cut, distribute and change fluid flow) and vent valves (used to control the flow of gases),generatedstrong sales in the third quarter of 2008. Third quarter sales also increased because the Company deliveredproducts that were delayed bythe SichuanProvinceearthquake in May 2008. Gross profit in the third quarter of 2008 was $8.6 million,an increase of 212.2% from $2.7 million in the third quarter of 2007.Gross profit margin was 39.9%, compared to 43.2% in the third quarter of 2007. Gross profit margin decreased slightlybecause ofhigher production costs caused byoverall higher raw material prices and additional expensesfordeveloping new productsand acquiring special materials and production equipment for new products. Operating expenses in the third quarter of 2008 were $2.9 million, an increase of 153.6% from $1.1million in the third quarter of 2007. Operating expenses increased mostly because of higher selling expenses, which consist primarily of advertising and promotion expenses, sales tax, freight charges and greater sales commissions to sales representativesthat increased proportionately with increasedsales volume. General and administrative expenses increased mostly because of expanded overall marketing and sales activities,professional fees associated with being a public company and financing activities,higher administrative expenses associated with business expansion,and higher research and development costs for developing new products. Total operating expenses as a percentage of sales were 13.5% in the third quarter of 2008, compared to 18.0% in the third quarter of 2007. Income from operationsin the third quarter of 2008 was $5.7million, an increase of 253.9% from the third quarter of 2007. Operating margin was 26.4% in the third quarter of 2008, compared to 25.2% in the third quarter of 2007. Total other income in the third quarter of 2008 was $523,943, compared to other income of $5,276 inthe third quarter of 2007. The majority of this increase came from collecting a brand management fee from distributors. Net interest expense was $132,026in the third quarter of 2008 compared tonet interestexpense of $18,582 in the third quarter of 2007. Thenet interest expense was associated with a short term bank loan. Income tax expense was $1.5 million. Income tax expense increased in the third quarter of 2008 as a result of higher assessable income with increased sales. This increase was offset by a new reduced tax rate of 25.0%, effective since January 2008, compared to a tax rate of 33.0% in the third quarter of 2007. Net income was $4.6million in the third quarter of 2008, anincrease of 224.7%from $1.4million in the third quarter of 2007. Fullydilutedearnings percommon sharewere $0.10for the third quarter of 2008, compared to $0.04inthe third quarter of 2007.There were 46,489,664 fully diluted weighted average ordinary shares outstanding as of in the third quarter of September 30, 2008, compared to 40,106,500 in the third quarter of 2007. Nine Month Financial Results Revenues for the first nine months of 2008 were $46.2 million, up 77.6% from revenues of $26.0 million in the first nine months of 2007. Sales volume was 11,449 tonnes for the first nine months of 2008; up 61.5% from 7,088 tonnes in the first nine month of 2007. Gross profit was $18.5 million, up 77.8% from gross profit of $10.4 million for the nine months of 2007. Financial Condition As of September 30, 2008, the Company had $27.9 million in cash and cash equivalents, up from $2.8 million as of December 31, 2007. The majority of this increase came from the Company’s private placement of shares in August 2008. Inventory and accounts receivable increased proportionately with the increase in overall scale of production. Working capital was $39.7 million as of September 30, 2008, compared to $9.3 million as of December31, 2007.Total shareholders’ equity was $75.4 million as of September 30, 2008, up from $64.8 million as of December31, Cash flow from operations declined mainly because of a greater amount of other payables, including a one-time social insurance fees for employees, who retired in February, repayment of debts owed to employees, and purchases needed to maintain inventory levels for materials and finished products. The Company expects to use most of the proceeds from its recent private placement to acquire other companies. The Company is currently looking for acquisition candidates that will complement and enhance its current production and distribution capabilities. Recent Developments In October 2008, China Valves began to manufacture high quality technology intensive forged steel valves for use in ultra supercritical thermal power generating units. These types of valves are able to withstand extremely high temperatures and pressure, and are longer lasting with greater airproof characteristics than ordinary and imported forged steel valve products. The Company received purchase orders amounting to approximately $1.7 million for over 30 types of these new forged steel valves. In August 2008, the Company closed a private placement financing for 16,778,523shares of its common stock which generated gross proceeds of $30 million. In connection with the private placement, the Company’s major shareholder entered into a make good escrow agreement with the investors pursuant to which he pledged certain amount of shares he beneficially owns for the benefits of the investors. The pledged shares will be released to the major shareholder if the Company achieves an after tax net income of $10.5 million for 2008, $23.0 million, or $0.369 per fully diluted share for 2009, and $31.0 million, or $0.497 per fully diluted share for 2010. If the Company does not achieve the after tax net income thresholds of any year, a proportionate number of amount shares will be released to the investors on a pro-rata basis. Business Outlook “About 80.0% of our sales are made to domestic customers and our growth depends primarily on large infrastructure projects in China.The Chinese government recently announced that it will support domestic economic growth by undertaking new infrastructure projects. We expectthat these major infrastructure projects will have a positive impact on the industrial valve industry, including our company’s continued growth,” said Mr. Fang. “China Valves is operating at full capacity and is modernizing and expanding its production facilities. We currently have an over $32 million order backlog which should take us until the third quarter of 2009 to fulfill,” added Mr.
